Citation Nr: 1730583	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-43 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from May 1979 to May 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a July 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an October 2014 decision, the Board reopened the Veteran's claim of entitlement to service connection for back and neck disabilities and remanded the claims for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
In the October 2014 decision, the Board also remanded the Veteran's claim of entitlement to service connection for a bilateral ankle disability.  December 2016 rating decisions granted service connection for left and right ankle disabilities.  As this was a full grant of the benefits sought on appeal, the issues are no longer before the Board.  

FINDINGS OF FACT

1.  The Veteran sustained injuries in a June 1980 parachute jump accident in service and is also found to be credible as to other in-service hard parachute jump landings and running in boots.

 2.  The Veteran's current disabilities of the neck and back, which include degenerative joint disease, were first manifested many years after the Veteran's service and have not been medically related to his service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative joint disease of the back have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for degenerative joint disease of the neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duty to notify.  With respect to the duty to assist, the representative has raised an issue as to the adequacy of opinions of record.  that argument is addressed in the body of the decision.  In short, the Board finds that the representative has misread the substance of the opinion. 




Relevant Legal Principles 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Analysis 

The Veteran asserts that his current back and neck disabilities were caused by multiple parachute jumps and running in boots in service.  The Veteran also stated that he was involved in a parachute accident where he ended up stuck in a tree after a jump and eventually fell to the ground on his head from about 20 feet.  See July 2014 Hearing Transcript.  

The evidence is clear that the Veteran has current disabilities of degenerative joint disease of the cervical spine and degenerative joint disease of the lumbosacral spine.  See August 2015 VA Examination Reports.  Thus, the issue that remains disputed is whether the Veteran's current back and neck disabilities had their onset in service, manifested to a compensable degree within one year of separation or is otherwise related to service. 

The Veteran's service treatment records are silent for complaints of, or treatment for, neck or back disabilities.  However, contemporaneous private medical records from Memorial Medical Center, dated in June 1980, demonstrate that the Veteran was treated in the emergency department for a parachute jump injury.  He complained of pain in his neck and shoulder, but he was alert and moving all extremities.  X-rays of the cervical and thoracic spine were normal.  The diagnosis was contusion and cervical spine sprain.  In the Veteran's April 1982 separation examination, he denied having recurrent back pain.

The Veteran's post service medical records of record include private medical records from Dr. R.H.  A January 2005 report indicated an impression of lumbar spondylosis, and a May 2005 note contained an assessment of lumbar disc disease.

The Veteran was afforded a VA medical examination in August 2015.  During the examination, the Veteran noted that his back started bothering him in 1980 or 1981 as a result of repeated jumps.  The Veteran reported that he was given exercises and flexeril.  Regarding his neck, the Veteran reported that around 1981 he fell upside down in the trees.  He reported that he fell on his head and jammed his neck.  He further reported that he had to wear a cervical collar for a month.  

Regarding the back disability, the examiner opined that the Veteran's current back condition was less likely than not related to service, primarily relying on his conclusion that there was no evidence that the Veteran had a significant back injury in service.  He further reported that on a separation examination the Veteran marked no for all musculoskeletal issues except for broken bones and foot trouble.  The examiner further reasoned that there is no evidence that the Veteran was treated for a back condition in the service or after service and only received pain medication.  The examiner further noted that a February 2005 CT scan of the spine showed multiple disc protrusions that are similar to disc bulges and are not necessarily abnormal.  The examiner noted that the Veteran had small osteophytes and that those findings are consistent with age 45.  The examiner further reasoned that on examination, the Veteran's lumbar spine was near normal and his x-rays show mild to moderate degenerative joint diseases consistent with his age of 55.  Lastly, the examiner noted that the Veteran's morbid obesity profoundly affects his back condition.  

Similarly regarding the Veteran's neck disability, the examiner opined that his neck condition was less likely than not related to service.  The examiner reasoned that although there is evidence of a significant neck injury in service, the Veteran denied any muscoskeletal issues on his separation examination.  The examiner also noted that there is no evidence that the Veteran was treated for a neck condition after he left service and is presently only taking pain medication.  Finally, the examiner reported that on physical examination, the Veteran's neck is near normal and his x-rays show mild to moderate degenerative joint disease consistent with his age of 55.

Because it appeared that the examiner had not reviewed the private records that were contemporaneous with service in 1980, an addendum opinion was sought, to ensure all pertinent facts were before the examiner.  The addendum opinion is dated in December 2016.  The examiner evidenced his review of the June 1980 records from Memorial Medical Center, by summarizing them, noting that the Veteran was admitted to the emergency room on June 7, 1980 at 11:40 pm and discharged on June 8, 1980 at 2:15 am.  The x-rays of the chest, thoracic spine, cervical spine, and left shoulder were normal.  As such, the Veteran was diagnosed with a contusion and sprain of the cervical spine and given codeine.  The examiner further stated, "A full and complete explanation regarding residual injuries depends entirely on the subsequent course."

The examiner reviewed the February 2005 x-ray report, which showed evidence of disc protrusion, with nerve root compression at L3-4 and L4-5.  He also reviewed a January 2007 x-ray report that revealed lumbar spondylosis with disc space narrowing at the lumbosacral junction.  The examiner noted that these diagnoses were made in 2005 and 2007, which was 23 years after separation.  Based on all the evidence, the examiner concluded that there is no evidence that the Veteran sustained a low back injury in his 1980 accident.  

The Board finds that the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for his opinions, and his opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the private records that are contemporaneous to service, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, and they were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran, through his representative, challenged the adequacy of the August 2015 opinion and December 2016 addendum opinion.  See March 2017 Appellate Brief.  Specifically the Veteran's representative asserts that the opinion was inadequate because examiner failed to address the recognized cumulative effects of multiple parachute jumps and running in combat boots as requested by the October 2014 remand.  However, the examiner specifically acknowledged that the Veteran participated in multiple jumps in service and explicitly opined that the Veteran did not have significant back or neck disabilities at separation.  Thus, the Board rejects the representative's argument.  

Additionally, the representative took issue with the supplemental statement of the case, finding it "curious that cervical spine 'contusion and sprain' would be diagnosed, but at the same time the examination report would declare the cervical spine to be 'normal'".  The Board finds this to be a misreading of the evidence by the representative.  Specifically, the x-ray examinations were normal.  The overall examination diagnoses were in fact contusion and sprain, neither of which would show up on an x-ray.  These are not contradictory findings.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current back and neck disabilities were not incurred in service or otherwise related to service. 

The Board has also considered the Veteran's assertions that his current back and neck disabilities were related to his June 1980 injury or his numerous jumps and running in boots in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current back disability is related to injury or physical activity in service requires medical expertise to determine.  Thus, the Board finds the VA medical opinions more probative than the Veteran's statements.  

As previously noted arthritis may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  In addition, a disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

Here, however, the evidence does not show that the Veteran's degenerative joint disease of the lumbar and cervical spine manifested to a compensable degree within one year of separation.  The Veteran's post service records do not show a diagnosis of back or neck arthritis until 2005 - over 23 years after service.  With respect to continuity of symptomatology, the Board finds that the contemporaneous evidence (i.e., the separation examination in which the Veteran denied any musculoskeletal pain or problems), weighs heavily against a continuity argument.  That, combined with the length of time after service that the record is silent for any back or neck pain, and the competent and credible physician's opinion that the Veteran's mild to moderate arthritis is consistent with someone of his age, precludes the Board from finding that the evidence supports continuity.  Therefore, presumptive service connection is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


